Case 4:21-cr-20362-MFL-CI ECF No. 1, PagelD.1 Filed 06/02/21 Page 1of5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

Case: 4:21-cr-20362

 

UNITED STATES OF AMERICA, My Cure Mathew F
Filed: 06-02-2021

Plaintiff, SEALED MATTER (it)
Vv.
D-1 | KETYON LERAY WILLIAMS,
D-2. DARIANLAMAR McQUEEN, [ L
D-3 | TYQUICE DAIQUAN JACKSON, E
D-4 CHRISTIAN AMEER GILLARM, JUN 02 2021
D-5 | DEANDRE CARTESE MORGAN,
D-6 | TAJUAN TERANTE TATE, 1S. DISTRICT COURT
D-7 TYREE RANDLE, 1 MICHIGAN
D-8 | DEMETRIC MAQUISE HALL,
D-9 | CORVIEONTA DIERUS-GEORGE DOSS,
D-10 ECOUVILLION GARTH,
D-11 |MYRIEL LEWIS EDGAR, and
D-12. JOSEPH VERNON WILBANKS,

Defendants.

INDICTMENT

 

THE GRAND JURY CHARGES

COUNT ONE
18 U.S.C. §§ 1349 & 1343; Wire Fraud Conspiracy

Object of the Conspiracy

1. Beginning about December 2017, and continuing until the date of this

indictment, in the Eastern District of Michigan and elsewhere, KETYON LERAY
Case 4:21-cr-20362-MFL-CI ECF No. 1, PagelD.2 Filed 06/02/21 Page 2 of5

WILLIAMS, DARIAN LAMAR McQUEEN, TYQUICE DAIQUAN JACKSON,
CHRISTIAN AMEER GILLARM, DEANDRE CARTESE MORGAN, TAJUAN
TERANTE TATE, TYREE RANDLE, DEMETRIC MAQUISE HALL,
CORVIEONTA DIERUS-GEORGE DOSS, ECOUVILLION GARTH, MYRIEL
LEWIS EDGAR, JOSEPH VERNON WILBANKS and others known and
unknown to the grand jury, knowingly conspired and agreed with each other and
other persons to devise and execute a scheme and artifice to defraud and to obtain
money by means of materially false and fraudulent pretenses, representations and
promises; and, for purposes of executing the scheme, caused the interstate
transmission of writings, signs, signals, and sounds.
Manner and Means

2. The manner and means by which the conspiracy was carried out
included, among other things, that members of the conspiracy would travel to Target
stores in the Eastern District of Michigan and elsewhere for the purpose of
fraudulently obtaining prepaid credit and/or gift cards. To execute the fraudulent
scheme, conspirators present a prepaid credit/gift card to a cashier for purchase. The
cashier would scan the barcode on the prepaid card to identify the product
information. The cashier next would scan the barcode located under the security tab
which then transmits, via a wire transmission, the product information to one of

Target’s main server located in the Elk River and Brooklyn Park, Minnesota. The

 

 
Case 4:21-cr-20362-MFL-CI ECF No. 1, PagelD.3 Filed 06/02/21 Page 3 of5

information is then formatted and routed, via a wire transmission, to InComm data
centers located in Plano and Dallas, Texas. Incomm then routes the pre-
authorization request, via a wire transmission, to the appropriate authorizer of the
prepaid card. Notification of pre-authorization is then sent via a wire transmission
from the authorizer to Incomm, and then to Target’s main servers and back to the
local store register. Once pre-authorized the cashier can accept payment for the
prepaid card.

3. When asked for payment, a member of the conspiracy would advise the
cashier that he/she is paying with a “cash card” and/or would slide, or simulate
sliding, a card through the card reader and/or point of sales device, fraudulently
purporting to make a payment for the transaction. A member of the conspiracy
would then instruct the cashier that in order to complete the transaction, the cashier
would need to press the K1 cash tender key on the register.

4. When the key sequence is completed fraudulently representing at the
point of sale/register that the transaction has been paid, payment notification is sent
to the authorizer, via a wire transmission from the local store register to Target’s
main servers, and then to Incomm. Approval and credit/gift card activation is then
sent via a wire transmission from the authorizer to Incomm, and then to Target’s
main servers and the local store register. The wire transmission of the credit/gift

card activation causes the register cash drawer to open and a receipt to be printed

 

 
Case 4:21-cr-20362-MFL-CI ECF No. 1, PagelD.4 Filed 06/02/21 Page 4of5

fraudulently suggesting payment for the credit/gift card has been made by the
conspirator. The funds are now available on the credit/gift card, which is given to
the conspirator.

5. After the fraudulent transaction is completed, a member or members of
the conspiracy would convert the funds on the prepaid cards to their own personal
use, conduct the scheme again with additional prepaid credit/gift cards, and inform
other members of the conspiracy of their success so that other conspirators could
conduct similar fraudulent transactions at that respective location.

6. All in violation of Title 18, United States Code, Sections 1349 & 1343.

THIS IS A TRUE BILL.

Dated: June 2, 2021
s/Foreperson

SAIMA S. MOHSIN
Acting United States Attorney

s/NANCY A. ABRAHAM
Assistant United States Attorney
600 Church Street

Flint, MI 48502

(810) 766-5177

s/ANTHONY P. VANCE
Assistant United States Attorney
Chief, Branch Offices
Case 4:21-cr-20362-MFL-CI ECF No.1, PagelD.5 Filed 06/02/21 Page5of5

|

| Companion Case information MUST be completed by AUS; — Case: 4:21-cr-20362
United States District Court Judge: Leitman, Matthew F.
Eastern District of Michigan MJ: Ivy, Curtis

Filed: 06-02-2021

SEALED MATTER (tt)

Criminal Case Cove

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complet

 

 

 

|| Companion Case Number:

 

 

 

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:
C1 Yes X No AUSA’s Initials: NAA
Case Title: USA v. KEIYON LERAY WILLIAMS, et al ff]

 

[=

ft
County where offense occurred: Genesee County and elsewhere | Wt
U

E
N-O2- 2021

U.S. DISTRICT
Cou
FLINT, MICHIGAN

Check One: X Felony LC Misdemeanor O Petty

X__Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number:]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

Superseding Case Information

 

 

Superseding to Case No: Judge:
Oo Corrects errors; no additional charges or defendants.
Oo Involves, for plea purposes, different charges or adds counts.
O Embraces same subject matter but adds the additional defendants or charges below:
Defendant name Charges Prior Complaint (if applicable)

 

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

Date: June 2, 2021 s/Nancy A. Abraham
Assistant United States Attorney
600 Church Street
Flint, MI 48502
Phone: 810-766-5034
E-Mail address: nancy.abraham@usdoj.gov
Attorney Bar #: P-42060

* Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, (2) the same or related parties are present, and the cases arise out of the
same transaction or occurrence. Cases may be companion cases even though one of them may have already been terminated.
